Yesawich, Jr. J. (concurring).
Since this court is not empowered to entertain £his petition as an original proceeding, it must be dismissed. As has been noted, a proceeding to prohibit a District Attorney from exceeding his authority must be brought at a Special Term of the Supreme Court (CPLR 7804, subd [b]). CPLR 506 (subd [b]) permits bringing an original article 78 proceeding in this court only if it is against “a justice of the supreme court or a judge of a county court or the court of general sessions” (see Matter of People v Quigley, 59 AD2d 825; Matter of Jemzura v McCue, 41 AD2d 859). Matter of De Canzio v Kennedy (67 AD2d 111, mot for lv to app den 47 NY2d 709) is not to the contrary for there a Supreme Court Justice was named as a respondent along with the District Attorney, thereby bringing the proceeding within the ambit of CPLR 506 (subd [b], par 1). Furthermore, the parties may not waive the requirements of this section because, unlike the other provisions of CPLR 506, it governs the power of this court to hear certain proceedings and is, therefore, jurisdictional in nature (see 24 Carmody-Wait 2d, New York Prac, § 145:251, p 39).